DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2020 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14-19, 21-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cawley et al. (US 2016/0157908 A1), hereinafter Cawley, in view of Carter et al. (US 2017/0056975), hereinafter Carter, and Koch et al. (US 2018/0193923 A1), hereinafter Koch.

Regarding claim 14, Cawley meets the claimed a method for fabricating a bone fastener, (Cawley teaches a method of manufacturing bone screws, see Fig. 6, [0019]) the method comprising the steps of: disposing … of an additive manufacturing apparatus, (Cawley teaches a step of additive manufacturing, see Fig. 6, [0019]) … by heating a material in a layer by layer formation (Cawley teaches the additive manufacturing to be DMSLS, see [0020], which is understood to be an acronym for Direct Metal Selective Laser Sintering. Examiner notes that laser sintering requires heating each layer, by definition, see [0055] and [0061] of the instant specification) 
Cawley does not explicitly teach disposing a build plate with a working chamber of an additive manufacturing apparatus, the plate being substantially non-conductive including at least one selectively oriented opening, forming the distal portion… the distal portion onto the distal face such that a processor instructs the additive manufacturing apparatus to form the distal portion onto the distal face, such that the distal portion is made entirely of the material.  
Carter meets the claimed disposing a build plate (built plate 26, Fig. 2-9) with a working chamber (build enclosure 12, Fig. 1) of an additive manufacturing apparatus, (Carter teaches a powder bed 60 and a first layer is formed on the end portion 64 planar with plate 26, as shown in FIGS. 5, see [0033]) the plate being substantially non-conductive and including at least one selectively oriented opening. (Carter teaches the build plate 26 may be made from a substantially non-conductive material, see [0034], with aperture 38, Fig. 2), forming the  (Carter teaches an end portion 64 of the component "C" is positioned within the aperture 38 of the build plate 26, and after a first layer is formed on the end portion 64 of the component "C", the component translating mechanism 32 may lower the component "C", as shown in FIGS. 3-9, see [0042]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to select the non-conductive base plate of Carter for the generic 3D printing process of Cawley because the non-conductive base plate prevents heating the build plate to a sintering temperature of metallic powder, see [0034].
Cawley as modified by Carter does not teach the plate configured for disposal of a proximal portion of a screw shaft, the proximal portion defining a distal face; connecting the proximal portion with the plate in a configuration to orient the distal face for forming a distal portion of the screw shaft thereon by the additive manufacturing apparatus based on selected configuration parameters; the distal portion onto the distal face such that a processor instructs the additive manufacturing apparatus to form the distal portion onto the distal face, such that the distal portion is made entirely of the material.
Koch meets the claimed the plate configured for disposal of a proximal portion of a screw shaft, (Koch teaches a laser sintering additive manufacturing apparatus with a build plate 2 with openings 2.1, in each of which the threaded inserts 3 are adjustable, see Fig. 1 and 4, [0057]) the proximal portion  (region of the threaded part 3 in contact with build plate 2, see Fig. 2, [0057])   defining a distal face; (surfaces B2 of the threaded part, see Fig. 2, [0057])  connecting the proximal portion with the plate in a configuration to orient the distal face for forming a distal portion of the screw shaft thereon (Koch teaches metal powder 6 is applied in layers to the base surface B by an application device 5, more specifically along a buildup surface A parallel to the base surface, see [0058])  by the additive manufacturing apparatus based on selected configuration parameters; (Koch teaches the laser beam 8 is produced by a laser 7 and is directed onto an envisaged coordinate within the buildup surface A by means of a pivotal mirror 9, see [0059]) the distal portion onto the distal face such that a processor instructs the additive manufacturing apparatus (Koch teaches the activation of the laser 7 and the control of the mirror 9 are performed under computer control in accordance with predetermined data of the object 10, see [0059]) to form the distal portion onto the distal face, such that the distal portion is made entirely of the material. (Koch teaches one powder material 6 to be used for the build layers on the end of screw insert 3, Fig. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the threaded base plate and computer control of the laser sintering process taught by Koch with the method of laser sintering a threaded part taught by Cawley as modified by Carter because it allows for full automation of the process of turning the threaded part and control of the laser, see [0043], [0059].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the 3D printing only the distal portion of the insert taught by Koch with the method of laser sintering a threaded part taught by Cawley as modified by Carter because this allows for quick removal of the insert part and avoids an expensive and time consuming cleaning process, see [0036].   


Regarding claim 15, Cawley as modified meets the claimed wherein the at least one opening is selectively oriented to control distal portion thread formation, material deposition (Examiner notes this claim does not positively recite a step of moving the opening. The opening is a  permanent part of the build plate design since the build plate is made of ceramic or glass in the instant application, see [0053] –[0055]. Thus, the orientation of the threaded openings 2.1 of the build plate 2 of Koch meet the claim, see Fig. 1 and 4. Koch teaches metal powder 6 is applied in layers to the base surface B by an application device 5, more specifically along a buildup surface A parallel to the base surface, see [0058]). 

Regarding claim 16, Cawley as modified meets the claimed wherein the step of connecting includes the proximal portion being connected with the plate via a threaded engagement. (Koch teaches a build plate 2 with openings 2.1, in each of which the threaded inserts 3 are adjustable, see Fig. 1 and 4, [0057])


Regarding claim 17, Cawley as modified meets the claimed wherein the additive manufacturing apparatus includes a laser device that melts and solidifies the material disposed onto the distal face in a selected three dimensional shape based on the selected configuration parameters. selected configuration parameters.(-2-Application Serial No.: 15/666,305000016098.USU2Koch teaches the activation of the laser 7 and the control of the mirror 9 are performed under computer control in accordance with predetermined data of the object 10, see [0059]).Preliminary Amendment(1502-1767B)


(Koch teaches metal powder 6 is applied in layers to the base surface B by an application device 5, more specifically along a buildup surface A parallel to the base surface, see [0058])  


Regarding claim 19, Cawley as modified does not meet the claimed wherein the plate includes a plurality of openings. 
Koch meets the claimed wherein the plate includes a plurality of openings.  (Koch teaches a laser sintering additive manufacturing apparatus with a build plate 2 with a plurality openings 2.1, in each of which the threaded inserts 3 are adjustable, see Fig. 1 and 4, [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the plurality of openings in a threaded base plate taught by Koch with the method of laser sintering a threaded part taught by Cawley as modified by Carter because the object can be secured in different, mutually spaced regions, see [0034]. 

Regarding claim 21, Cawley as modified meets the claimed wherein the at least one opening is defined by a surface of the plate, the surface including a planar surface configured as a powder bed.  (Carter teaches a powder bed 60 and a first layer is formed on the end portion 64 planar with plate 26, as shown in FIGS. 5, see [0033]).


Koch meets the claimed wherein: the working chamber is defined an enclosure; (Koch teaches normally accommodated in a housing (not shown here), which may be filled with inert gas, see [0058]) and forming the distal portion comprises moving the plate …relative to the enclosure.  (Koch teaches a base surface B and the buildup surface A are parallel to the horizontal H, although deviations from this are also conceivable, see [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the housing and angular deviations taught by Koch with the method of laser sintering a threaded part taught by Cawley because the enclosure protects against explosions, see [0058], and the angular deviation allows for a variety of shapes.  
Cawley as modified does not explicitly teach moving the plate in a plurality of directions relative to the enclosure.  
Carter meets the claimed moving the plate in a plurality of directions relative to the enclosure.  (Carter teaches a laser sintering additive manufacturing apparatus and process including a build enclosure 12 with zone 16 wherein the translating mechanism 32 of the apparatus 10 is configured to translate in the vertical (z-axis) and horizontal axis while the enclosure is not moved, see Fig. 4, [0041]. Examiner notes the part 62 of Carter meets the claimed plate since the part 62 of Carter is used to secure the 3D printed object during laser sintering, see [0040]-[0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the mechanisms for translating the build parts in two 


Regarding claim 23, Cawley as modified meets the claimed wherein: the at least one opening is defined by a surface of the plate, the surface including a planar surface; (Koch teaches metal powder 6 is applied in layers to the base surface B by an application device 5, more specifically along a buildup surface A parallel to the base surface, see [0058])   and connecting the proximal portion with the plate comprises disposing the proximal portion relative to the plate such that the distal face is disposed in a flush orientation with the planar surface.  (Koch teaches second partial surfaces B2 of the threaded part are flush with the first partial surface B1 of the build plate, see Fig. 2, [0057]) 


Regarding claim 24, Cawley as modified meets the claimed, wherein the at least one opening (Koch teaches opening 2.1) is defined by a surface of the plate, (Koch teaches plate 3) the proximal portion being disposed in the at least one opening such that an axis defined by the proximal portion is disposed in a perpendicular orientation relative to the surface.  (Koch depicts the threaded part 3 to form a perpendicular angle to horizontal “H”, see Fig. 1. Koch teaches a base surface B and the buildup surface A are parallel to the horizontal H, although deviations from this are also conceivable, see [0058]. )

(Koch teaches metal powder 6 is applied in layers to the base surface B by an application device 5, more specifically along a buildup surface A parallel to the base surface, see [0058])  


Regarding claim 26, Cawley meets the claimed a method for fabricating a bone fastener, (Cawley teaches a method of manufacturing bone screws, see Fig. 6, [0019])  the method comprising the steps of: … an additive manufacturing apparatus, (Cawley teaches a step of additive manufacturing, see Fig. 6, [0019])  … and forming the distal portion by applying a material in a layer by layer formation of the distal portion onto the distal face such …the additive manufacturing apparatus to form the distal portion onto the distal face.  (Cawley teaches one or more of the threaded shaft portion, the head portion, and the tapered tip portion are additively manufactured, see [0007]. Cawley teaches that at least a portion of the tapered tip portion comprises a porous surface, see [0007]. Examiner notes that the tapered tip portion meets the claimed distal portion. Cawley teaches the porous portions to be additively manufactured on top of the metal base, see Fig. 6, [0019].)
Cawley does not explicitly teach disposing a build plate with a working chamber of an additive manufacturing apparatus, the plate being substantially non-conductive including at least one selectively oriented opening, and forming the distal portion by heating a material in a layer by layer formation of the distal portion onto the distal face such that a processor instructs the additive manufacturing apparatus to form the distal portion onto the distal face.  
(built plate 26, Fig. 2-9) with a working chamber (build enclosure 12, Fig. 1) of an additive manufacturing apparatus, (Carter teaches a powder bed 60 and a first layer is formed on the end portion 64 planar with plate 26, as shown in FIGS. 5, see [0033]) the plate being substantially non-conductive and including at least one selectively oriented opening. (Carter teaches the build plate 26 may be made from a substantially non-conductive material, see [0034], with aperture 38, Fig. 2), and forming the distal portion by applying a material in a layer by layer formation.  (Carter teaches an end portion 64 of the component "C" is positioned within the aperture 38 of the build plate 26, and after a first layer is formed on the end portion 64 of the component "C", the component translating mechanism 32 may lower the component "C", as shown in FIGS. 3-9, see [0042])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to select the non-conductive base plate of Carter for the generic 3D printing process of Cawley because the non-conductive base plate prevents heating the build plate to a sintering temperature of metallic powder, see [0034].
Cawley as modified by Carter does not teach the plate configured for disposal of a proximal portion of a screw shaft, the proximal portion defining a distal face; connecting the proximal portion with the plate in a configuration to orient the distal face for forming a distal portion of the screw shaft thereon by the additive manufacturing apparatus based on selected configuration parameters; such that a processor instructs the additive manufacturing apparatus.
Koch meets the claimed the plate configured for disposal of a proximal portion of a screw shaft, (Koch teaches a laser sintering additive manufacturing apparatus with a build plate 2 with openings 2.1, in each of which the threaded inserts 3 are adjustable, see Fig. 1 and 4, [0057]) the proximal portion  (region of the threaded part 3 in contact with build plate 2, see Fig. 2, [0057])   defining a distal face; (surfaces B2 of the threaded part, see Fig. 2, [0057])  connecting the proximal portion with the plate in a configuration to orient the distal face for forming a distal portion of the screw shaft thereon (Koch teaches metal powder 6 is applied in layers to the base surface B by an application device 5, more specifically along a buildup surface A parallel to the base surface, see [0058])  by the additive manufacturing apparatus based on selected configuration parameters; (Koch teaches the laser beam 8 is produced by a laser 7 and is directed onto an envisaged coordinate within the buildup surface A by means of a pivotal mirror 9, see [0059]) such that a processor instructs the additive manufacturing apparatus (Koch teaches the activation of the laser 7 and the control of the mirror 9 are performed under computer control in accordance with predetermined data of the object 10, see [0059]) to form the distal portion on the distal face such that the distal portion is made entirely from the material. (Koch teaches metal powder 6 is the only material applied to the distal end of insert screw 3, see Fig. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the threaded base plate and computer control of the laser sintering process taught by Koch with the method of laser sintering a threaded part taught by Cawley as modified by Carter because it allows for full automation of the process of turning the threaded part and control of the laser, see [0043], [0059].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the 3D printing only the distal portion of the insert taught by Koch with the method of laser sintering a threaded part taught by Cawley as modified 

Regarding claim 27, Cawley as modified meets the claimed wherein the at least one opening is selectively oriented to control distal portion thread formation, material deposition timing and/or material heating.  (Examiner notes this claim does not positively recite a step of moving the opening. The opening is a  permanent part of the build plate design since the build plate is made of ceramic or glass in the instant application, see [0053] –[0055]. Thus, the orientation of the threaded openings 2.1 of the build plate 2 of Koch meet the claim, see Fig. 1 and 4. Koch teaches metal powder 6 is applied in layers to the base surface B by an application device 5, more specifically along a buildup surface A parallel to the base surface, see [0058]). 


Regarding claim 28, Cawley as modified meets the claimed, wherein the step of connecting includes the proximal portion being connected with the plate via a threaded engagement.  (Koch teaches a build plate 2 with openings 2.1, in each of which the threaded inserts 3 are adjustable, see Fig. 1 and 4, [0057])


Regarding claim 29, Cawley as modified meets the claimed wherein the additive manufacturing apparatus includes a laser device that melts and solidifies the material disposed onto the distal face in a selected three dimensional shape based onselected configuration parameters.-4-Application Serial No.: 15/666,305000016098.USU2 Preliminary Amendment(1502-1767B) the selected configuration Koch teaches the activation of the laser 7 and the control of the mirror 9 are performed under computer control in accordance with predetermined data of the object 10, see [0059]).


Regarding claim 30, Cawley as modified meets the claimed wherein the at least one opening orients the distal face for selective laser melting of the material onto the distal face to form the distal portion with a powder bed process.  (Carter teaches a powder bed 60 and a first layer is formed on the end portion 64 planar with plate 26, as shown in FIGS. 5, see [0033]).

Regarding claim 31, Cawley as modified does not meet the claimed wherein the plate includes a plurality of openings. 
Koch meets the claimed wherein the plate includes a plurality of openings.  (Koch teaches a laser sintering additive manufacturing apparatus with a build plate 2 with a plurality openings 2.1, in each of which the threaded inserts 3 are adjustable, see Fig. 1 and 4, [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the plurality of openings in a threaded base plate taught by Koch with the method of laser sintering a threaded part taught by Cawley as modified by Carter because the object can be secured in different, mutually spaced regions, see [0034]. 


Koch meets the claimed wherein: the working chamber is defined an enclosure; (Koch teaches normally accommodated in a housing (not shown here), which may be filled with inert gas, see [0058]) and forming the distal portion comprises moving the plate …relative to the enclosure.  (Koch teaches a base surface B and the buildup surface A are parallel to the horizontal H, although deviations from this are also conceivable, see [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the housing and angular deviations taught by Koch with the method of laser sintering a threaded part taught by Cawley because the enclosure protects against explosions, see [0058], and the angular deviation allows for a variety of shapes.  
Cawley as modified does not explicitly teach moving the plate in a plurality of directions relative to the enclosure.  
Carter meets the claimed moving the plate in a plurality of directions relative to the enclosure.  (Carter teaches a laser sintering additive manufacturing apparatus and process including a build enclosure 12 with zone 16 wherein the translating mechanism 32 of the apparatus 10 is configured to translate in the vertical (z-axis) and horizontal axis while the enclosure is not moved, see Fig. 4, [0041]. Examiner notes the part 62 of Carter meets the claimed plate since the part 62 of Carter is used to secure the 3D printed object during laser sintering, see [0040]-[0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the mechanisms for translating the build parts in two 


Regarding claim 33, Cawley as modified meets the claimed wherein: the at least one opening is defined by a surface of the plate, the surface including a planar surface; (Carter teaches a powder bed 60 and a first layer is formed on the end portion 64 planar with plate 26, as shown in FIGS. 5, see [0033])   and connecting the proximal portion with the plate comprises disposing the proximal portion relative to the plate such that the distal face is disposed in a flush orientation with the planar surface. (Koch teaches second partial surfaces B2 of the threaded part are flush with the first partial surface B1 of the build plate, see Fig. 2, [0057]).


Regarding claim 34, Cawley as modified meets the claimed a method for fabricating a bone fastener, (Cawley teaches a method of manufacturing bone screws, see Fig. 6, [0019])  the method comprising the steps of: … an additive manufacturing apparatus, (Cawley teaches a step of additive manufacturing, see Fig. 6, [0019]) …the proximal portion defining a distal face; (Cawley teaches one or more of the threaded shaft portion, the head portion, and the tapered tip portion are additively manufactured, see [0007]. Cawley teaches that at least a portion of the tapered tip portion comprises a porous surface, see [0007]. Examiner notes that the tapered tip portion meets the claimed distal portion. Cawley teaches the porous portions to be additively manufactured on top of the metal base, see Fig. 6, [0019]) wherein the additive manufacturing apparatus includes a laser device that melts and solidifies the material … in a selected three dimensional. formation (Cawley teaches the additive manufacturing to be DMSLS, see [0020], which is understood to be an acronym for Direct Metal Selective Laser Sintering. Examiner notes that laser sintering requires heating each layer, by definition, see [0055] and [0061] of the instant specification).
Cawley does not explicitly teach disposing a build plate with a working chamber of an additive manufacturing apparatus, to orient the distal face such that the distal face is disposed in a flush orientation with a planar surface of the plate the working chamber being defined an enclosure, the plate including at least one selectively oriented opening configured for disposal of a proximal portion of a screw shaft, for forming a distal portion of the screw shaft thereon by the additive manufacturing apparatus based on selected configuration parameters; and forming the distal portion by moving the plate in a plurality of directions relative to the enclosure and applying a material in a layer by layer formation of the distal portion-5-Application Serial No.: 15/666,305000016098.USU2 Preliminary Amendment(1502-1767B) onto the distal face such that a processor instructs the additive manufacturing apparatus to form the distal portion onto the distal face such that the distal portion is made entirely from the material, wherein the at least one opening is selectively oriented to control distal portion thread formation, material deposition timing and/or material heating. 
Carter meets the claimed disposing a build plate (built plate 26, Fig. 2-9) with a working chamber (build enclosure 12, Fig. 1) of an additive manufacturing apparatus, (Carter teaches a powder bed 60 and a first layer is formed on the end portion 64 planar with plate 26, as shown in FIGS. 5, see [0033]) the plate being substantially non-conductive and including at least one selectively oriented opening. (Carter teaches the build plate 26 may be made from a substantially non-conductive material, see [0034], with aperture 38, Fig. 2), and forming the distal portion by heating a material in a layer by layer formation of the distal portion onto the distal face such that the distal portion is made entirely from the material (Carter teaches an end portion 64 of the component "C" is positioned within the aperture 38 of the build plate 26, and after a first layer is formed on the end portion 64 of the component "C", the component translating mechanism 32 may lower the component "C", as shown in FIGS. 3-9, see [0042]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to select the non-conductive base plate of Carter for the generic 3D printing process of Cawley because the non-conductive base plate prevents heating the build plate to a sintering temperature of metallic powder, see [0034].
Cawley as modified does not explicitly teach moving the plate in a plurality of directions relative to the enclosure.
Carter meets the claimed moving the plate in a plurality of directions relative to the enclosure.  (Carter teaches a laser sintering additive manufacturing apparatus and process including a build enclosure 12 with zone 16 wherein the translating mechanism 32 of the apparatus 10 is configured to translate in the vertical (z-axis) and horizontal axis while the enclosure is not moved, see Fig. 4, [0041]. Examiner notes the part 62 of Carter meets the claimed plate since the part 62 of Carter is used to secure the 3D printed object during laser sintering, see [0040]-[0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the mechanisms for translating the build parts in two dimensions taught by Carter with the method of laser sintering a threaded part taught by Cawley 
Cawley as modified does not teach the claimed the proximal portion with the plate via a threaded engagement to orient the distal face such that the distal face is disposed in a flush orientation with a planar surface of the plate the plate including at least one selectively oriented opening configured for disposal of a proximal portion of a screw shaft, for forming a distal portion of the screw shaft thereon by the additive manufacturing apparatus based on selected configuration parameters; such that a processor instructs the additive manufacturing apparatus to form …wherein the at least one opening is selectively oriented to control distal portion thread formation, material deposition timing and/or material heating, and forming the distal portion by heating a material in a layer by layer formation of the distal portion onto the distal face such that the distal portion is made entirely from the material. 
Koch meets the claimed the proximal portion  (region of the threaded part 3 in contact with build plate 2, see Fig. 2, [0057])  with the plate via a threaded engagement to orient the distal face (surfaces B2 of the threaded part, see Fig. 2, [0057])  such that the distal face is disposed in a flush orientation (Koch teaches second partial surfaces B2 of the threaded part are flush with the first partial surface B1 of the build plate, see Fig. 2, [0057]) with a planar surface of the plate (Koch teaches metal powder 6 is applied in layers to the base surface B by an application device 5, more specifically along a buildup surface A parallel to the base surface, see [0058, the plate including at least one selectively oriented opening configured for disposal of a proximal portion of a screw shaft, for forming a distal portion of the screw shaft thereon by the additive manufacturing apparatus based on selected configuration parameters; (Koch teaches metal powder 6 is applied in layers to the base surface B by an application device 5, more specifically along a buildup surface A parallel to the base surface, see [0058])  such that a processor instructs the additive manufacturing apparatus to form …wherein the at least one opening is selectively oriented to control distal portion thread formation, material deposition timing and/or material heating. (Koch teaches the activation of the laser 7 and the control of the mirror 9 are performed under computer control in accordance with predetermined data of the object 10, see [0059]) and forming the distal portion by heating a material in a layer by layer formation of the distal portion onto the distal face such that the distal portion is made entirely from the material. (Koch teaches one powder material 6 to be used for the build layers on the end of screw insert 3, Fig. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the threaded base plate and computer control of the laser sintering process taught by Koch with the method of laser sintering a threaded part taught by Cawley because it allows for full automation of the process of turning the threaded part and control of the laser, see [0043], [0059].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the 3D printing only the distal portion of the insert taught by Koch with the method of laser sintering a threaded part taught by Cawley as modified by Carter because this allows for quick removal of the insert part and avoids an expensive and time consuming cleaning process, see [0036].   
Cawley as modified does not explicitly teach forming the distal portion comprises moving the plate …relative to the enclosure.  
(Koch teaches a base surface B and the buildup surface A are parallel to the horizontal H, although deviations from this are also conceivable, see [0058]) to form the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the housing and angular deviations taught by Koch with the method of laser sintering a threaded part taught by Cawley because the enclosure protects against explosions, see [0058], and the angular deviation allows for a variety of shapes.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 14-19 and 21-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-19 of U.S. Patent No. 10,307,194. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent was filed on the same day as the present application and encompasses the method claims of the present application. 



Response to Arguments
11/10/2020 have been fully considered but they are not persuasive. 
In response to applicant’s argument that the newly claimed to form the distal portion onto the distal face, such that the distal portion is made entirely of the material is not met by the prior art, this is not found persuasive. Koch teaches one powder material 6 to be used for the build layers on the end of screw insert 3, Fig. 1-2. Thus, using the method of Koch to make a bone screw as taught by Cawley results in a screw with a single material 3D printed on the distal end. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744